Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
01/27/2017 09:08 AM CST




                                                           - 667 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                              MANSUETTA v. MANSUETTA
                                                 Cite as 295 Neb. 667




                                        Valerie A. M ansuetta, appellant, v.
                                         Nicholas T. M ansuetta, appellee.
                                                      ___ N.W.2d ___

                                           Filed January 27, 2017.   No. S-16-116.

                1.	 Declaratory Judgments. Whether to entertain an action for declaratory
                    judgment is within the discretion of the trial court.
                2.	 Judges: Words and Phrases. A judicial abuse of discretion exists when
                    a judge, within the effective limits of authorized judicial power, elects
                    to act or refrain from acting, but the selected option results in a deci-
                    sion which is untenable and unfairly deprives a litigant of a substantial
                    right or a just result in matters submitted for disposition through a judi-
                    cial system.
                3.	 Declaratory Judgments. The general rule is that an action for a declar-
                    atory judgment will not be entertained when another equally serviceable
                    remedy has been provided.
                4.	 Declaratory Judgments: Jurisdiction. Jurisdiction of a declaratory
                    judgment action will not be entertained if there is pending, at the time of
                    the commencement of the declaratory action, another action or proceed-
                    ing to which the same persons are parties, and in which are involved,
                    and may be adjudicated, the same identical issues that are involved in
                    the declaratory action.

                 Appeal from the District Court for Buffalo County: William
               T. Wright, Judge. Judgment vacated, and cause remanded
               with directions.

                  Kent A. Schroeder, of Ross, Schroeder & George, L.L.C.,
               for appellant.

                  Heather Swanson-Murray, of Swanson Murray Law, L.L.C.,
               P.C., for appellee.
                             - 668 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                    MANSUETTA v. MANSUETTA
                       Cite as 295 Neb. 667

   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.
  Miller-Lerman, J.
                      NATURE OF CASE
   Nicholas T. Mansuetta, the appellee, filed a complaint for
dissolution of marriage in the district court for Buffalo County,
case No. CI14-172. During the pendency of the dissolution
case, Valerie A. Mansuetta, the appellant, filed a separate com-
plaint for declaratory judgment in the same court, seeking an
order regarding the parties’ rights under their prenuptial agree-
ment. This separate action gives rise to this appeal. Valerie
appeals from the order in the declaratory judgment action, in
which the district court found the agreement to be wholly valid
and enforceable. We determine that the district court abused
its discretion by entertaining Valerie’s declaratory judgment
action when another action was pending involving the same
parties and the same issues. Therefore, we vacate the order
of the district court and remand the cause with directions to
enter an order dismissing Valerie’s complaint for declara-
tory judgment.
                   STATEMENT OF FACTS
   Nicholas and Valerie were married on February 14, 2008.
On February 13, the day before they were married, Nicholas
and Valerie executed a prenuptial agreement. The parties dis-
pute the events leading up to the execution of the prenuptial
agreement. Generally, Valerie asserts that she did not see a
copy of the agreement until it was placed in front of her on
February 13 and that she and Nicholas never discussed a pre-
nuptial agreement prior to its execution. In contrast, Nicholas
generally contends that he and Valerie had many discussions
regarding executing a prenuptial agreement, that Valerie had
received a draft of the agreement several days before they
executed it, and that Valerie had the opportunity to review the
agreement and obtain the advice of independent counsel before
the parties executed the agreement.
                              - 669 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                    MANSUETTA v. MANSUETTA
                       Cite as 295 Neb. 667

   In April 2014, Nicholas filed for the dissolution of the
parties’ marriage in case No. CI14-172. In September 2014,
Valerie filed a separate action for declaratory judgment, in
which she sought an order from the same court declaring that
the parties’ prenuptial agreement was invalid and unenforce-
able or, in the alternative, that portions of the prenuptial agree-
ment were invalid, void, and unenforceable. In her declaratory
judgment complaint, Valerie acknowledged the pendency of the
dissolution of marriage action. She further acknowledged that
enforcement of the prenuptial agreement was an issue in the
dissolution action when she alleged that in Nicholas’ complaint
to dissolve the marriage, Nicholas had stated that the parties
had “entered into a prenuptial agreement and that the Court
should enforce the contents thereof.”
   After Valerie filed her complaint for declaratory judgment,
Nicholas filed a motion to dismiss or, in the alternative, to
consolidate the declaratory judgment action with the dissolu-
tion of marriage action. The court denied Nicholas’ motions
in an order filed January 13, 2015. In its January 13 order, the
district court stated its reasoning as follows:
         In the divorce action case [No. CI14-172], the Court
      [had previously overruled] Valerie’s Motion to Bifurcate
      [and] focused on the fact that a preliminary bifurcated
      determination of the validity of the prenuptial agreement
      would not be a final appealable order and that evidence
      would still have to be taken on the balance of divorce
      and economic issues, albeit limited to those which were
      not foreclosed by a prenuptial agreement which the Court
      might determine is valid. Such a circumstance would cre-
      ate for the appellate courts, which might disagree after a
      de novo review of the facts, a significant problem as no
      evidence would have been developed which might assist
      the appellate court in remanding the matter or otherwise
      making determinations with regard to whether alimony
      is appropriate, even if not foreclosed by the prenup-
      tial agreement.
                             - 670 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                   MANSUETTA v. MANSUETTA
                      Cite as 295 Neb. 667

   The district court further reasoned in its January 13, 2015,
order that a determination of the validity of the prenuptial
agreement in the declaratory judgment action would be a
final, appealable order and that “[a]n appeal could occur
before final hearing occurred in the dissolution action and
without the necessity of considering evidence at the final
hearing on economic and alimony issues which would be
largely irrelevant.”
   After a trial was held in this declaratory judgment action,
on January 12, 2016, the district court filed an order in which
it stated that it generally believed Nicholas’ version of events
over Valerie’s version. The district court concluded that the
prenuptial agreement is not ambiguous and that it is “wholly
valid and enforceable in all aspects.”
   Valerie appeals.
                 ASSIGNMENTS OF ERROR
   Valerie claims that the district court erred in numerous
respects, including when it determined that the parties’ prenup-
tial agreement is “wholly valid and enforceable in all aspects.”
However, because we determine that the district court abused
its discretion when it entertained this declaratory judgment
action, we do not reach the merits of Valerie’s assigned errors.
See Cain v. Custer Cty. Bd. of Equal., 291 Neb. 730, 750, 868
N.W.2d 334, 348 (2015) (“[a]n appellate court is not obligated
to engage in an analysis that is not necessary to adjudicate the
case and controversy before it”).
                 STANDARDS OF REVIEW
  [1,2] Whether to entertain an action for declaratory judg-
ment is within the discretion of the trial court. Polk Cty.
Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026,
734 N.W.2d 750 (2007). A judicial abuse of discretion exists
when a judge, within the effective limits of authorized judicial
power, elects to act or refrain from acting, but the selected
option results in a decision which is untenable and unfairly
deprives a litigant of a substantial right or a just result in
                              - 671 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                    MANSUETTA v. MANSUETTA
                       Cite as 295 Neb. 667

matters submitted for disposition through a judicial system.
Martin v. Martin, 294 Neb. 106, 881 N.W.2d 174 (2016).

                           ANALYSIS
   Valerie raises various assignments of error, including that the
district court erred when it determined that the parties’ prenup-
tial agreement is wholly valid and enforceable in all respects.
We do not reach the merits of Valerie’s claims, because we
determine that the district court abused its discretion when it
entertained this declaratory judgment action.
   [3] Actions for declaratory judgments are governed by
Nebraska’s Uniform Declaratory Judgments Act, Neb. Rev.
Stat. §§ 25-21,149 to 25-21,164 (Reissue 2016). Section
25-21,154, in particular, provides as follows: “The court may
refuse to render or enter a declaratory judgment or decree
where such judgment or decree, if rendered or entered, would
not terminate the uncertainty or controversy giving rise to the
proceeding.” We have long noted that this provision indicates
discretionary rather than mandatory power. State Farm Mut.
Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d
14 (2004). We have stated that “the general rule is that an
action for a declaratory judgment will not be entertained
when another equally serviceable remedy has been provided.”
Scudder v. County of Buffalo, 170 Neb. 293, 296, 102 N.W.2d
447, 450 (1960).
   [4] In Strawn v. County of Sarpy, 146 Neb. 783, 789, 21
N.W.2d 597, 600 (1946), we adopted the rule that
      “‘jurisdiction of a declaratory judgment action will
      not be entertained if there is pending, at the time of
      the commencement of the declaratory action, another
      action or proceeding to which the same persons are par-
      ties, in which are involved and may be adjudicated the
      same identical issues that are involved in the declara-
      tory action.’”
See Sim v. Comiskey, 216 Neb. 83, 341 N.W.2d 611 (1983).
Thus, we have stated: “‘Where an action or proceeding is
                              - 672 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                    MANSUETTA v. MANSUETTA
                       Cite as 295 Neb. 667

already pending in another forum involving the same issues, it
is manifestly unwise and unnecessary to permit a new petition
for a declaration to be initiated by the defendant or the plain-
tiff in [a new] suit.’” Strawn v. County of Sarpy, 146 Neb. at
788, 21 N.W.2d at 600. Indeed, we have concluded that “[a]
court abuses its discretion when it entertains jurisdiction over
a declaratory judgment action in such a situation.” Woodmen
of the World Life Ins. Soc. v. Yelich, 250 Neb. 345, 350, 549
N.W.2d 172, 175 (1996). See, also, Slosburg v. City of Omaha,
183 Neb. 839, 165 N.W.2d 90 (1969); Strawn v. County of
Sarpy, supra.
    In a case somewhat similar to the instant case, we have
previously considered the propriety of the district court’s deci-
sion to entertain a declaratory judgment action in which the
enforceability of a contract clause was raised, notwithstand-
ing the pendency of another action involving the same issue.
See Woodmen of the World Life Ins. Soc. v. Yelich, supra. In
Woodmen of the World Life Ins. Soc., upon our own analysis,
we stated that the enforceability issue was not properly before
the district court in the declaratory action and that the district
court had abused its discretion when it considered the issue.
As we stated in Phelps County v. City of Holdrege, 133 Neb.
139, 142, 274 N.W. 483, 485 (1937), the trial court should
“‘refuse a declaration where another court has jurisdiction of
the issue [or] where a proceeding involving identical issues is
already pending in another tribunal.’” The situations identified
in Phelps County are present here.
    In the instant case, as was recited on the face of Valerie’s
complaint, the dissolution of marriage action was pending
when Valerie filed her complaint for declaratory judgment.
Valerie further alleged in her complaint that Nicholas had
requested that the dissolution court enforce the terms of the
prenuptial agreement. Accordingly, the record shows that the
identical issue regarding the validity and enforceability of the
parties’ prenuptial agreement had been raised in the dissolu-
tion of marriage action that was pending prior to the filing of
                              - 673 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                    MANSUETTA v. MANSUETTA
                       Cite as 295 Neb. 667

Valerie’s declaratory judgment action, and the issue will neces-
sarily be determined in the earlier case.
   Although the district court acknowledged the pendency of
the dissolution action, it abused its discretion when it stated in
its January 13, 2015, order that a new and separate declaratory
judgment action would be the “more serviceable” mechanism
by which to resolve and make appealable one of the issues in
the pending dissolution action. (Emphasis omitted.) We can-
not endorse this approach, which artificially creates piecemeal
appeals. We continue to adhere generally to the principle that
“a declaratory judgment action cannot be used to supersede
pending proceedings in which the rights of the parties can be
determined.” Berigan Bros. v. Growers Cattle Credit Corp.,
182 Neb. 656, 661, 156 N.W.2d 794, 798 (1968).
   Under the circumstances of this case, it was “manifestly
unwise and unnecessary to permit” the declaratory judgment
action to go forward. Strawn v. County of Sarpy, 146 Neb. 783,
788, 21 N.W.2d 597, 600 (1946).
                        CONCLUSION
   Because we determine that the district court abused its dis-
cretion when it entertained this declaratory judgment action,
we vacate the order of the district court and remand the cause
with directions that the district court enter an order dismissing
Valerie’s complaint for declaratory judgment.
	                                 Judgment vacated, and cause
	                                 remanded with directions.